DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-9, in the reply filed on 7/25/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 20190086796, made of record on the IDS dated 3/11/2021) modified by Wolf (DE 102015220144, see English translation provided).
 Regarding claim 1, Murasato meets the claimed, An imprint apparatus that forms a pattern on a shot region of a substrate by curing an imprint material on the shot region by light irradiation in a state in which the imprint material is in contact with a mold, (Murasato [0022] describes an imprint apparatus 100 forming a pattern on a shot region of a substrate S via light irradiation when a mold M and imprint material IM are in contract) the apparatus comprising: a shutter plate; (Murasato [0039] describes a shutter plate 811) and an adjuster configured to adjust a state of the shutter plate to control the light irradiation to the imprint material on the shot region, (Murasato [0041] describes an actuator 819 that adjusts the shutter plate to control light passing through the shutter plate 811) wherein the shutter plate includes a first passing portion used to irradiate a portion of an entire portion of the imprint material on the shot region with light, (Murasato [0041] describes first passing portions 814 that only irradiate part of imprint material.) 
Murasato describes the actuator pivots the shutter plate but does not describe tilting it and does not meet the claimed, and the adjuster adjusts a tilt of the shutter plate.
Analogous in the field of lithography apparatus, Wolf describes the illumination and projection systems of a lithography apparatus. Wolf meets the claimed, and the adjuster adjusts a tilt of the shutter plate (Wolf [0016] describes a manipulation system with an actuator adjusting the tilt of the obscuration diaphragm, an obscuration diaphragm is similar to a shutter.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the adjustor of Murasato with the manipulation system adjusting the tilt as described by Wolf in order to reduce telecentricity error, see Wolf [0011].
Regarding claim 2, Wolf further meets the claimed, The apparatus according to claim 1, wherein the adjuster adjusts the tilt of the shutter plate (Wolf [0016] describes a manipulation system with an actuator adjusting the tilt of the obscuration diaphragm) so as to adjust an amount of light passing through the first passing portion (Wolf [0011] describes the tilt can correct telecentricity error meaning by altering the tilt, changes in the magnification of the light can be altered. Further, it is inherent that the amount of light passing through would change if the shutter plate with openings is being tilted closer or further away from the light source.)
Regarding claim 3, Murasato modified by Wolf further meets the claimed, The apparatus according to claim 2, wherein the shutter plate further includes a second passing portion used to irradiate the entire portion of the imprint material on the shot region with light, (Murasato [0041] describes second passing portion 815 which irradiates the whole imprint material on the shot region) and the adjuster includes a first actuator configured to cause the shutter plate to pivot to switch the state of the shutter plate between a first state in which light having passed through the first passing portion irradiates the portion and a second state in which light having passed through the second passing portion irradiates the entire portion, (Murasato [0041] describes an actuator 819 pivots a shutter plate 811 to switch between the first passing portion having portions exposed and the second passing portion having the entire imprint material exposed) and a second actuator configured to tilt the shutter plate (Wolf [0016] describes a manipulation system with an actuator adjusting the tilt of the obscuration diaphragm.)
Regarding claim 4, Murasato modified by Wolf meets the claimed, The apparatus according to claim 3, further comprising a relative driving mechanism configured to change a relative position between the substrate and the mold, (Murasato [0026] describes relative driving mechanism DM driving the substrate S and mold M relative to each other) wherein the apparatus is configured to perform, before alignment between the shot region and the mold by the relative driving mechanism is completed, preceding exposure in which the imprint material on the shot region is irradiated with light, (Murasato [0053] describes starting a preceding exposure prior to the relative driving mechanism DM begins alignment) and in the preceding exposure, the adjuster sets the shutter plate in the first state by the first actuator (Murasato [0051] and [0053] describes the actuator 819 adjusts the shutter mechanism for preexposure, [0041] describes the first passing portions are used for preexposure)   and adjusts the tilt of the shutter plate by the second actuator (Wolf [0016] describes a manipulation system with an actuator adjusting the tilt of the obscuration diaphragm.)
Regarding claim 5, Murasato meets the claimed, The apparatus according to claim 4, wherein in main exposure in which the imprint material on the shot region is irradiated with light after the alignment is completed, the adjuster sets the shutter plate in the second state by the first actuator (Murasato [0053]-[0055] describe the alignment ends in step S610 and then the shutter plate is controlled to irradiate the whole imprint material in a main exposure step S613. Murasato [0041] previously describes using the actuator 819 to turn the plate to the second passing portion that is sued for the whole exposure.)

Regarding claim 6, Murasato meets the claimed, The apparatus according to claim 5, further comprising a control unit configured to control an exposure amount in the preceding exposure and the main exposure, (Murasato [0053] and [0055] describe a controller controls the preexposure and main exposure via controlling which passing portion of the shutter plate is used) wherein the control unit controls the exposure amount in the preceding exposure and the main exposure (Murasato [0053] and [0055] describe the controller controls the amount of light let through during preceding exposure and main exposure by controlling the shutter mechanism.)
Murasato describes controlling the amount of light being let through during preceding vs main exposure but does not describe the tilt and does not meet the claimed, wherein the control unit controls the exposure amount based on a relationship between a tilt amount of the shutter plate and the exposure amount, the relationship being obtained in advance.
Wolf meets the claimed, wherein the control unit controls the exposure amount based on a relationship between a tilt amount of the shutter plate and the exposure amount, the relationship being obtained in advance (Wolf [0022]- [0023] describes a controller controls the tilt of the obscuration diaphragm based off of the telecentric measurements, it is known that the tilt affects the telecentric error which addresses magnification or exposure amount.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to further modify the apparatus of Murasato to control the tilt and exposure amount in order to prevent telecentric errors, see Wolf [0011]. And [0023]. 
Regarding claim 7, Murasato meets the claimed, The apparatus according to claim 6, wherein the first passing portion includes a plurality of first passing portions (Murasato [0041] describes first passing portions 814.)
Regarding claim 8, Murasato modified by Wolf further meets the claimed, The apparatus according to claim 7, wherein the shot region includes a plurality of chip regions, (Murasato [0045] describes the shot region includes a plurality of chip regions) and the control unit selects, based on an arrangement of the plurality of chip regions in the shot region, the first passing portion to be used from the plurality of first passing portions, (Murasato [0058] describes a controller selecting which first passing portion to used based on the arrangement of the plurality of chip regions)  and controls the exposure amount in the preceding exposure and the main exposure (Murasato [0053] and [0055] describe the controller controls the amount of light let through during preceding exposure and main exposure by controlling the shutter mechanism) based on the relationship between the tilt amount of the shutter plate and the exposure amount (Wolf [0022]-[0023] describes a controller controls the tilt of the obscuration diaphragm based off of the telecentric measurements) in a case in which the selected first passing portion is used, (Murasato [0049] and [0053] describe using the controller to control the preceding exposure using the first passing portions)  the relationship being obtained in advance  (Wolf [0022]-[0023] describes a controller controls the tilt of the obscuration diaphragm based off of the telecentric measurements it is known that the tilt affects the telecentric error which addresses magnification or exposure amount.)

Regarding claim 9, Murasato meets the claimed, The apparatus according to claim 3, wherein the second actuator includes an actuator configured to tilt the shutter plate around a first axis perpendicular to an optical axis of light passing through the first passing portion, and an actuator configured to tilt the shutter plate around a second axis perpendicular to the optical axis and the first axis (Wolf [0071] describes multiple actuators for tilting and [0013] describes the manipulation device tilts the obscuration diaphragm in two directions perpendicular to the direction of the beam.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the actuators of Murasato with the actuators of Wolf in order to tilt the diaphragm and reduce telecentricity error, see Wolf [0011].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0216616, see [0074]- [0075].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744        

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744